[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                                               U.S. COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                      ________________________    JANUARY 29, 2009
                                                  THOMAS K. KAHN
                            No. 08-12243               CLERK
                         Non-Argument Calendar
                       ________________________

                 D. C. Docket No. 07-00167-CR-01-JOF-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

FLORENTINO CASTENADA-PALAEZ,

                                                          Defendant-Appellant.

                        ______________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________


                            (January 29, 2009)

Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Florentino Castenada-Palaez appeals his 36-month sentence for illegal

reentry into the United States following deportation, in violation of 8 U.S.C.

§ 1326(a) and (b)(1). On appeal, Castenada-Palaez argues the district court

committed procedural error by considering two of his previous convictions from

California and Utah in deciding to impose a nine-month upward variance from the

advisory Guidelines range. He also argues his sentence is substantively

unreasonable.

                                           I.

      We review a sentence imposed by a district court for reasonableness, using

an abuse of discretion standard. Gall v. United States, 128 S. Ct. 586, 597 (2007).

In determining whether a sentence is reasonable, we “must first ensure that the

district court committed no significant procedural error, such as failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence.” Id.

      A defendant’s failure to object to a factual statement made in the PSI

constitutes an admission for the purpose of sentencing. United States v. Wade, 458

F.3d 1273, 1277 (11th Cir. 2006), cert. denied, 127 S. Ct. 2096 (2007). “Vague

assertions of inaccuracies in the report are insufficient; instead, the defendant must



                                           2
make clear and focused objections to specific factual allegations made in the

report.” United States v. Owen, 858 F.2d 1514, 1517 (11th Cir. 1988).

      In this case, the district court followed the proper procedures in sentencing

Castenada-Palaez. The court correctly calculated the Guidelines range. Because

the court gave Castenada-Palaez an above-Guidelines sentence, it did not treat the

Guidelines as mandatory. The court gave an explanation for its sentence, and its

discussion shows it considered the § 3553(a) factors. The court also did not rely

on any clearly erroneous facts in sentencing Castenada-Palaez. Even assuming it

would have been improper for the district court to rely on Castenada-Palaez’s

California conviction, the record shows the district court did not consider it. The

court prefaced its remarks with the words, “[w]ithout further debating what to do

with one California charge.” With respect to Castenada-Palaez’s Utah conviction,

the district court did not have to consider Castenada-Palaez’s objection to the PSI’s

description because it was not sufficiently detailed and Castenada-Palaez did not

make clear what facts he was disputing. See Owen, 858 F.2d at 1517. The district

court thus did not commit any procedural error in sentencing Castenada-Palaez.

                                         II.

      In determining whether the sentence imposed by the district court is

substantively reasonable, we consider several factors, including: (1) the nature and



                                          3
circumstances of the offense and the history and characteristics of the defendant,

(2) the need to deter criminal conduct, (3) the need to protect the public from

further crimes of the defendant, and (4) the advisory Guidelines range. 18 U.S.C.

§ 3553(a). The party challenging the sentence has the burden of proving it is

unreasonable. United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006).

      We conclude Castenada-Palaez’s sentence is substantively reasonable.

Castenada-Palaez had prior convictions for assault, family violence battery, and

battery. He also had a prior felony conviction for illegal reentry. Therefore, a

nine-month upward variance was appropriate given Castenada-Palaez’s history and

characteristics. See 18 U.S.C. § 3553(a)(1). Castenada-Palaez’s sentence also

serves the goal of deterrence and helps to protect the public from other crimes. See

18 U.S.C. § 3553(a)(2)(B), (C). Furthermore, although Castenada-Palaez’s

sentence is higher than his Guidelines range of 21 to 27 months, the district court

did not abuse its discretion by giving the other § 3553(a) factors more weight than

the Guidelines range, and the sentence is well below the maximum permitted by

statute. Accordingly, we hold Castenada-Palaez’s 36-month sentence is

substantively reasonable.

      AFFIRMED.




                                          4